NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10169

                Plaintiff-Appellee,             D.C. No. 4:14-cr-00973-CKJ

 v.
                                                MEMORANDUM*
ALBERTO GARCIA-JIMENEZ, a.k.a.
Nelih Alexis Miranda,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Alberto Garcia-Jimenez appeals from the district court’s judgment and

challenges the 46-month sentence imposed upon remand following his guilty-plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Jimenez contends that the district court procedurally erred by failing

to explain the sentence adequately, and by relying on unsupported facts regarding a

prior conviction. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court sufficiently explained its determination to

depart upwards under the commentary to U.S.S.G. § 2L1.2 and impose an above-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc). Moreover, Garcia-Jimenez has not shown that the district court relied

on any clearly erroneous fact. See United States v. Christensen, 732 F.3d 1094,

1103 (9th Cir. 2013).

      Garcia-Jimenez also contends that the sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Garcia-

Jimenez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Garcia-Jimenez’s serious

criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    16-10169